Case: 13-31158       Document: 00512835652         Page: 1     Date Filed: 11/13/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                     No. 13-31158                                FILED
                                   Summary Calendar                       November 13, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

MARCO DILLON,

                                                  Defendant - Appellant


                   Appeals from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:12-CR-190


Before SMITH, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM: *
       Marco Dillon was convicted for conspiracy to distribute, and to possess
with the intent to distribute, 28 grams or more, but less than 280 grams, of
cocaine base (crack), pursuant to 21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 846. In
challenging the conviction, Dillon claims the district court erred by admitting
certain evidence as intrinsic to the charged conspiracy. (Dillon also claims the
evidence is not admissible under Federal Rule of Evidence 404(b), concerning


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 13-31158    Document: 00512835652     Page: 2   Date Filed: 11/13/2014


                                 No. 13-31158

extrinsic evidence. Because, as discussed below, the evidence was intrinsic, we
need not reach this second issue.)
      Evidentiary rulings are reviewed for an abuse of discretion. United
States v. Coleman, 78 F.3d 154, 156 (5th Cir. 1996) (citation omitted). During
the time period of the charged conspiracy, Dillon sold crack cocaine to the same
confidential informant who had previously purchased crack cocaine from two
of Dillon’s co-conspirators. Dillon was also arrested for possession of a scale
containing cocaine residue. The district court did not abuse its discretion by
admitting the evidence as intrinsic because the contested evidence was
relevant to establish the relationship between the co-conspirators and how the
conspiracy was structured and operated. E.g., United States v. Wood, 58 F.3d
637, 1995 WL 371100 at *5 (5th Cir. 1995) (unpublished but precedential
pursuant to 5th Cir. R. 47.5.3); see also United States v. Watkins, 591 F.3d 780,
784–85 (5th Cir. 2009).
      AFFIRMED.




                                       2